   Case: 4:19-cv-01915-JCH Doc. #: 9 Filed: 05/05/20 Page: 1 of 1 PageID #: 41



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
                                         )
 RCI HOSPITALITY HOLDINGS, INC.          )
                                         )
 v.                                      )
                                         )  Case No. 4:19-CV-1915 JCH
 SCHNEIDER – WILSON ENTERPRISE,          )
 LLC d/b/a Bombshell Bar and Grill       )
                                         )


                               MEMORANDUM AND ORDER

       Upon review of the record, Plaintiff has failed to file a Motion for Default Judgement

following its Motion for Entry of Clerk’s Default. The Plaintiff will have fourteen (14) days to

file a Motion for Default Judgement. Failure to do so may result in the dismissal of the case.

Accordingly,

       IT IS HEREBY ORDERED that Plaintiff will have fourteen (14) days to file with the

Court a Motion for Default Judgement.


Dated this _5th_____day of May, 2020.

                                                          ___\s\ Jean C. Hamilton____________
                                                                          JEAN C. HAMILTON
                                                          UNITED STATES DISTRICT COURT
